Citation Nr: 1039554	
Decision Date: 10/22/10    Archive Date: 10/27/10	

DOCKET NO.  08-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).  

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for bilateral 
hearing loss and tinnitus.  In pertinent part, it is contended 
that the Veteran's current hearing loss and tinnitus are the 
result of acoustic trauma, including 76 millimeter and machinegun 
fire, sustained during his period of service in the Republic of 
Korea.  

In that regard, a review of the record discloses that, for at 
least a portion of the Veteran's service, he served with Company 
A of the 325th Tank Battalion.  Awards and commendations given 
the Veteran include the Korean Service Medal, as well as the 
United Nations Service Medal.  

The Board notes that, following a VA fee-basis audiometric 
examination in March 2008, the examiner indicated that, based 
upon available information, it was his opinion that the Veteran's 
bilateral hearing loss was less likely caused by or the result of 
his military service.  The examiner further indicated that, in 
his opinion, the Veteran's bilateral tinnitus was "less than 
likely" caused by or the result of his military service.  
However, somewhat later in the examiner's report, he indicated 
that he was "unable to state how much of (the Veteran's) current 
hearing loss (was) due to other sources outside of the military, 
and how much (was) due to military service."  Moreover, while 
according to the examiner, the degree of the Veteran's hearing 
loss was consistent with his complaints, there was some question 
"as to whether (the Veteran's) hearing loss and tinnitus were 
service-related."  Significantly, such statements are somewhat 
contradictory, or at a minimum, ambiguous as regards the origin 
of the Veteran's current hearing loss and tinnitus.  Moreover, by 
the examiner's own admission, at the time of his examination of 
the Veteran, none of the Veteran's medical records were available 
for review.  

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's current claims for service 
connection for bilateral hearing loss and tinnitus.  Accordingly, 
the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2008, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded an 
additional VA audiometric examination in 
order to more accurately determine the 
exact nature and etiology of his current 
hearing loss and tinnitus.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  Moreover, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the audiometric 
examination, the examining audiologist 
should specifically comment as to whether 
the Veteran's current bilateral hearing 
loss and tinnitus at least as likely as not 
had their origin during his period of 
active military service.  A complete 
rationale must be provided for any 
opinion offered, and all information 
and opinions, when obtained, must be 
made a part of the Veteran's claims 
folder.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
on the claims for benefits since the 
issuance of the most recent SSOC in June 
2009.  An appropriate period of time should 
be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



